DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim15 has been canceled. Therefore, claims 1-14, 16 and 17 are currently pending in this application. 
Information Disclosure Statement
    The information disclosure statements (IDS) submitted on May 08, 2020; April 01, 2021 and April 02, 2021 (three statements), are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Reasons for Allowance 
The present invention is drawn to a product of Formula
    PNG
    media_image1.png
    200
    358
    media_image1.png
    Greyscale
. The invention is also directed to methods of use and method of preparation the aforementioned products.  The products of the instant claims are novel and non-obvious over the prior art. The closest prior art is 
    PNG
    media_image2.png
    87
    207
    media_image2.png
    Greyscale
.  However, Vandyck et al fails to disclose or suggest the modifications necessary to arrive at Applicant's claimed products. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1-14, 16 and 17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626